Name: 94/888/EC: Commission Decision of 21 December 1994 repealing Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  agricultural activity;  means of agricultural production;  animal product
 Date Published: 1994-12-31

 Avis juridique important|31994D088894/888/EC: Commission Decision of 21 December 1994 repealing Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal Official Journal L 352 , 31/12/1994 P. 0119 - 0119 Finnish special edition: Chapter 3 Volume 64 P. 0228 Swedish special edition: Chapter 3 Volume 64 P. 0228 COMMISSION DECISION of 21 December 1994 repealing Decision 93/602/EC concerning certain protection measures relating to African swine fever in Portugal (94/888/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 (4) thereof, Whereas as a result of outbreaks of classical swine fever in the Alentejo region of Portugal, the Commission adopted Decision 93/602/EC of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal (4), as last amended by Decision 94/122/EC (5), Whereas in the light of the evolution of the disease the measures introduced by Decision 93/602/EC must be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/602/EC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 285, 20. 11. 1993, p. 38. (5) OJ No L 57, 1. 3. 1994, p. 89.